Case 1:20-cv-20042-KMM Document 13 Entered on FLSD Docket 03/04/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No.: 1:20-cv-20042-KMM

  CARL GLOVER,

         Plaintiff,

  v.

  NPAS, INC., and MIAMI BEACH
  HEALTHCARE GROUP, LTD
  d/b/a AVENTURA HOSPITAL
  AND MEDICAL CENTER,

        Defendants.
  ___________________________________________/

                             NOTICE OF MEDIATOR SELECTION

         Plaintiff CARL GLOVER (“Plaintiff”) hereby advise this Court that Plaintiff and

  Defendants NPAS, INC., and MIAMI BEACH HEALTHCARE GROUP, LTD (collectively, the

  “Parties”) have agreed upon the selection of Steven Jaffe, of Upchurch Watson White & Max, to

  mediate this matter. The Parties are conferring regarding the time and date for said mediation.

         DATED: March 4, 2020
                                                           Respectfully Submitted,

                                                            /s/ Jibrael S. Hindi                    .
                                                           JIBRAEL S. HINDI, ESQ.
                                                           Florida Bar No.: 118259
                                                           E-mail:      jibrael@jibraellaw.com
                                                           THOMAS J. PATTI, ESQ.
                                                           Florida Bar No.: 118377
                                                           E-mail:      tom@jibraellaw.com
                                                           The Law Offices of Jibrael S. Hindi
                                                           110 SE 6th Street, Suite 1744
                                                           Fort Lauderdale, Florida 33301
                                                           Phone:       954-907-1136
                                                           Fax:         855-529-9540

                                                           COUNSEL FOR PLAINTIFF

                                             Page 1 of 2
Case 1:20-cv-20042-KMM Document 13 Entered on FLSD Docket 03/04/2020 Page 2 of 2



                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on March 4, 2020, the foregoing was electronically

  filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.

                                                       /s/ Jibrael S. Hindi                .
                                                      JIBRAEL S. HINDI, ESQ.
                                                      Florida Bar No.: 118259




                                            Page 2 of 2
